     Case 1:15-cr-00211-MHC-LTW Document 114 Filed 06/14/21 Page 1 of 4




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

UNITED STATES OF AMERICA            )
                                    )
          v.                        )              CRIMINAL ACTION NO.
                                    )              1:15-CR-211-MHC-LTW
KYLE JOHNSON,                       )
                                    )
     Defendant.                     )
____________________________________

             FINAL REPORT AND RECOMMENDATION
       AND ORDER CERTIFYING THIS CASE READY FOR TRIAL

      This matter is presently before the Court to determine the competency of

Defendant Kyle Johnson (“Defendant”) to stand trial. On June 6, 2015, Defendant

was indicted by the grand jury on eleven counts of interference with commerce by

threats or violence by robbery in violation of Title 18, United States Code, Section

1951; and two counts of brandishing a firearm during and in relation to a crime of

violence, that is the robbery, in violation of Title 18, United States Code, Section

924 (c)(l)(A)(ii). [Doc. 1].

      Upon the request of the Defendant and the Government, the Defendant has

undergone a series of psychological testing. [Docs. 17, 18, 20, 24, 25, 27, 29, 52,

55, 59, 64]. The Court has scheduled and rescheduled a competency hearing

numerous times. [Docs. 23, 51, 57, 63, 66, 78; 80, 93, 95-96, 107, 109 112; see also

docket entry dates August 23, 2016, September 22, 2016, May 23, 2017, November
     Case 1:15-cr-00211-MHC-LTW Document 114 Filed 06/14/21 Page 2 of 4




2, 2017, January 26, 2018, February 19, 2019, July 19, 2019, September 19, 2019,

April 27, 2020, ]. Over the past six years that Defendant has undergone competency

evaluations and competency restoration proceedings, the Court has received

conflicting opinions as to Defendant’s competency.1 A detailed account of this

history is outlined in this Court’s order dated January 14, 2020. (Doc. 82).

      After finding Defendant competent on January 14, 2020, Defendant quickly

appeared to decompensate because he refused medication or because the jail did not

properly medicate him. On January 23, 2020, Defendant was scheduled to enter a

guilty plea. [Doc. 84]. However, Defendant had stopped taking his medication and

his mental condition had deteriorated. Defendant was mentally unable to participate

in the guilty plea hearing. Following the failed plea attempt, Dr. Julie Dorney

evaluated Defendant and found him to be incompetent. [Doc. 93-1, filed under seal].

In an order dated June 2, 2020, this Court again committed Defendant to the custody

of the Attorney General for competency restoration. [Doc. 95, filed under seal].

      The Court is now in receipt of a Certification of Restoration of Competency

signed by the Warden of the Federal Medical Center at Butner, North Carolina.

[Doc. 106, filed under seal]. Therein, Dr. Kristina P. Lloyd, a Board Certified

Forensic Psychologist, opines that Defendant is not currently suffering from a mental



      1
       The majority of the competency opinions determined Defendant was
incompetent.
                                          2
     Case 1:15-cr-00211-MHC-LTW Document 114 Filed 06/14/21 Page 3 of 4




disease or defect that would preclude his competency to stand trial. [Doc. 106, at

20]. Dr. Lloyd also opines that “Mr. Johnson’s prognosis is good for remaining

competent as long as he continues to take his current medication as prescribed.”

[Id.]. The report further indicates that this “opinion is contingent on the continued,

and consistent compliance with his current medication regimen.” (Id at 21).

      On June 14, 2021, this Court held a competency hearing. At the hearing, the

parties stipulated to the competency findings in the report. The Court had the

opportunity to observe Mr. Johnson’s behavior and confirmed that he has been

receiving and taking his medication as prescribed. Based on the Defendant’s

concession that he is now competent to stand trial (i.e. able to understand the nature

and consequences of the proceedings against him and to properly assist in his own

defense) and the findings provided in the March 10, 2021 Forensic Evaluation,

Defendant appears to now be competent to stand trial. Accordingly, the undersigned

reports that Defendant is not presently suffering from a mental disease or defect

rendering him mentally incompetent to the extent that he is unable to understand the

nature and consequences of the proceedings against him or to assist properly in his

defense.

      Therefore, the undersigned RECOMMENDS that Defendant be found

COMPETENT to stand trial. As there are no further motions pending, the




                                          3
     Case 1:15-cr-00211-MHC-LTW Document 114 Filed 06/14/21 Page 4 of 4




undersigned hereby certifies this case ready for trial. The Clerk is directed to

terminate the reference to the undersigned.

   IT IS SO REPORTED AND RECOMMENDED, this 14th
                                           ___ day of June, 2021.


                                ____________________________________
                                LINDA T. WALKER
                                UNITED STATES MAGISTRATE JUDGE




                                         4
